Order reversed, without costs, and the designating petition reinstated upon the ground that the petition sufficiently complied with section 135 of the Election Law (see Matter of Simpson v. Cohen, 275 N. Y. 642). The sheets as to each assembly district are consecutively numbered thus eliminating the opportunities for fraud which the requirement of consecutive numbering in section 135 of the Election Law was designed to prevent.
Concur: Chief Judge Desmond and Judges Dye, Van Voorhis, Burke, Reynolds* and Pennock.* Judge Scileppi dissents upon the ground that there was not sufficient compliance with section 135 of the Election Law.

 Designated pursuant to section 2 of article VI of the State Constitution in the temporary absence of Judges Fulo and Bergan.